 

AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case

 

 

UNITED STATES DISTRICT Co‘"

SOUTHERN DISTRICT OF CALIFORNIA;»ouil-Liihd'i

' Ji"?
UNITED STATES OF AMERICA JUDGMENT IN A §RIM'I“N'KE“ C`ASE mw M
V_ (For Offenses Comrnitted On or After November 1,1987)

Enrique AVALOS-MORALES

   
 

 

 

 

Case Number: 18CR3353-PCL
SARA M. PELOQUIN, FD

Defendant’s Attorney

 

REGISTRATION NO. 71266298

The Defendant:
pleaded guilty to count(s) 1 OF THE SUPERSEDING MISDEMEANOR INFORMATION

l] was found guilty on count(s)

after a nlea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Numhergs}
8 USC 1325 IMPROPER ENTRY BY AN ALIEN (MISDEMEANOR) 1

The defendant is sentenced is provided on page 2 of this judgment

|:l The defendant has been found not guilty on count(s)

 

Cou nst( ) OF THE UNDERLYING
INFORMATION

Assessmcnt : REMITTED

are Dismissed without prejudice on the motion of the United States.

 

E| No fine E Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant’s economic circumstances

November 20, 2018

Date :f:l'mpzsition of jen:§/\(

HON. PETER C. LEWLS/
UNITED sTATEs MAGISTRATE JUDGE

lSCR3353-PCL

 

EFENDANT: Enrique AVALOS-MORALES Judgment - Page 2 of 2
CASE NUMBER: 18CR3353-PCL

 

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

l:|l:|

E The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
l:l at A.M. on

 

|:l as notified by the United States Marshal.

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before
fl as notified by the United States Marshal.
E as notified by the Probation or Pretrial Services Offlce.

RETURN
l have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment

 

UNITED STATES MARSHAL

 

ny ' DEPUTY UNlrED sTATEs MARSHAL

18CR3353-PCL

 

